EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Oleg Ioselevich on August 26, 2022.
The application has been amended as follows: 
Claim 41: Delete: “An installation operating the method of claim 21 comprising: a dryer for drying the waste material using the drying gas injected by an injector into the dryer; a roaster for roasting the dried waste material using the roasting gas so as to produce the coal and the roasting exhaust gas; the sinter plant producing sintered material and sinter exhaust gas; a first collector to collect the sinter exhaust gas; a connector connecting the first collector to the injector so as to inject a part of the sinter exhaust gas into the dryer.”.
Claim 44: Delete: “A method of operating of an iron making installation, the method comprising the steps of: drying waste material using a drying gas, the drying gas comprising an exhaust gas from a sinter plant and the exhaust gas from the sinter plant comprises at least 50 % of the exhaust gas, roasting the dried waste material using a roasting gas, so as to produce coal and a roasting exhaust gas, and using the coal as a raw material in an iron making process.”.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks filed July 28, 2022 and Supplemental Amendment filed August 03, 2022 were received.  Claims 21, 22, 24-28, 30-37 and 41-57 are pending and have been fully considered.  Claim 1-20, 23, 29 and 38-40 have been canceled.
Allowable Subject Matter
Claims 21, 22, 24-28, 30-37 and 41-57 are allowed.
The present invention is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including: a method of operating of an iron making installation, the method comprising the steps of: drying waste material using a drying gas, the drying gas comprising an exhaust gas from a sinter plant, roasting the dried waste material using a roasting gas, so as to produce coal and a roasting exhaust gas, using the coal as a raw material in an iron making process, and recycling at least a part of the roasting exhaust gas to the sinter plant, as presently claimed in claim in independent claim 21 and an installation operating the method claim 21 comprising: a dryer for drying the waste material using the drying gas injected by an injector into the dryer; a roaster for roasting the dried waste material using the roasting gas so as to produce the coal and the roasting exhaust gas; the sinter plant producing sintered material and sinter exhaust gas; a first collector to collect the sinter exhaust gas; a connector connecting the first collector to the injector so as to inject a part of the sinter exhaust gas into the dryer, as presently claimed in independent claim 44.  It is to be noted, the sinter plant is defined in claims 0023 and 0024 of the current specification.
Therefore, the claims 21, 22, 24-28, 30-37 and 41-57 of the presently claimed invention are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771